ACCEPTED
                                                                                       03-15-00019-CV
                                                                                               5564477
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                   6/5/2015 1:36:46 PM
                                                                                     JEFFREY D. KYLE
                                                                                                CLERK
                              No. 03-15-00019-CV

                                                                   FILED IN
                                                            3rd COURT OF APPEALS
   IN THE COURT OF APPEALS FOR THE THIRD               DISTRICTAUSTIN,
                                                                 OF TEXASTEXAS
                         AT AUSTIN                          6/5/2015 1:36:46 PM
                                                              JEFFREY D. KYLE
                                                                    Clerk

                           JEFF KAISER, P.C. and
                        JEFFREY BENEDICT KAISER,
                                 Appellant,

                                        v.

                            THE STATE OF TEXAS,
                                  Appellee.


                       Appeal from the 98th District Court,
                  Travis County, Texas, No. D-1-GV-13-000790


                 NOTICE OF APPEARANCE OF COUNSEL


      PLEASE TAKE NOTICE that the following counsel from the Office of the

Attorney General of Texas enter their appearance as counsel of record for Appellee

the State of Texas:

Sean M O’Neill
State Bar No. 24070354
Assistant Attorney General
Bankruptcy & Collections Division
P.O. Box 12548, MC 008
Austin, Texas 78711-2548
Sean.O’Neill@texasattorneygeneral.gov
Tel: (512) 463-2173
Fax: (512) 936-1409


                                                                          Page 1 of 3
Kevin R. Sauer
State Bar No. 24088355
Assistant Attorney General
Bankruptcy & Collections Division
P.O. Box 12548, MC 008
Austin, Texas 78711-2548
Kevin.sauer@texasattorneygeneral.gov
Tel: (512) 475-4567
Fax: (512) 936-1409


                                       Respectfully Submitted,

                                       KEN PAXTON
                                       Attorney General of Texas

                                       CHARLES E. ROY
                                       First Assistant Attorney General

                                       JAMES E. DAVIS
                                       Deputy Attorney General
                                       For Civil Litigation

                                       RONALD R. DEL VENTO
                                       Division Chief
                                       Bankruptcy and Collections Division

                                       /s/Sean M. O’Neill
                                       Sean M O’Neill
                                       Assistant Attorney General
                                       State Bar No. 24070354

                                       /s/Kevin R. Sauer
                                       KEVIN R. SAUER
                                       Assistant Attorney General
                                       State Bar No. 24088355




                                                                     Page 2 of 3
                                             Bankruptcy & Collections Division
                                             P. O. Box 12548, MC 008
                                             Austin, Texas 78711-2548
                                             Tel.: (512) 463-2173
                                             Fax: (512) 936-1409
                                             ATTORNEYS FOR APPELLEE


                         CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the foregoing Notice of Appearance of
Counsel was served via facsimile confirmed delivery in accordance with the Texas
Rules of Civil Procedure on June 5, 2015, to:

      George F. May
      TWOMEY MAY, PLLC
      2 Riverway, 15th Floor
      Houston, Texas 77056
      Tel: (713) 659-0000
      Fax: (832) 201-8485
      Email: george@twomeymay.com
      ATTORNEY FOR APPELLANTS
      JEFF KAISER, P.C. AND
      JEFFREY BENEDICT KAISER


                                             /s/Kevin R. Sauer
                                             KEVIN R. SAUER




                                                                            Page 3 of 3